DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-12 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 1 recites the limitation " the top rim" in line 10.  There is insufficient antecedent basis for this limitation in the claim.
Regarding claim 1, the phrase "such as" renders the claim indefinite because it is unclear whether the limitations following the phrase are part of the claimed invention.  See MPEP § 2173.05(d).
Regarding claim 1, the phrase "generally" renders the claim indefinite because it is unclear whether the limitations following the phrase are part of the claimed invention.


Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 1,2,3 and 6-8 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Hill (US20140138379).
Regarding claim 1, Hill teaches a celebration device (Fig. 1) for securing a candle (6) to a drink cup (4) comprising: a topper member (upper surface of cap) constructed from a material, such as silicon (like plastic or other material), to be sufficiently flexible to allow the topper member to expel a portion of air from a drinking cup (4) when flexed (where air is capable of escaping through sides of drinking cup when the lid is flexed by a user), the topper member (upper surface of cap) includes a lower surface, an upper surface a candle support member (3), and a perimeter edge (of cap), the lower surface of the topper member (upper surface of cap) is compliant to conform to the shape of the top rim of the drink cup (4) when placed on the top surface of the drink cup (4), the upper surface is generally smooth and includes the candle support member (3) that is constructed and arranged to cooperate with a birthday candle (6) in an upright position, the candle support member (3) includes a candle support member inner wall (within 3), a candle support member outer wall (outer wall of member 3), and a candle support member bottom wall (bottom wall of member 3), the candle support member inner wall is sized to cooperate with the outer surface of a candle member to firmly hold the candle in an upright position (Fig. 1), the perimeter edge of the topper member is round in shape (Fig. 1).
Regarding claim 2, the candle support member extends inwardly into the upper surface (Fig. 1 and Fig. 6).
Regarding claim 3, the candle support member extends above the upper surface (36). 
Regarding claim 6, the topper member is spherical when viewed from the top (Fig. 1 and Fig. 6).
Regarding claim 7, the topper member (32) is flat when viewed from the top (Fig. 1 and Fig. 6). 
Regarding claim 8, the upper surface  includes indicia (Fig. 5).
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 4, 5 and 9 is/are rejected under 35 U.S.C. 103 as being unpatentable over Hill (US20140138379).
Regarding claim 4, Hill DIFFERS in that it does not disclose the perimeter edge of the topper member is scalloped.  However, a change in form or shape is generally recognized as being within the level of ordinary skill in the art, absent any showing of unexpected results. Therefore, it would have been obvious to one of ordinary skill within the art, at the time the invention was made to modify Hill, by employing such a shape, in order to have a different visually pleasing desired shape.
Regarding claim 5, Hill DIFFERS in that it does not disclose the topper member is convex when viewed from the top.  However, a change in form or shape is generally recognized as being within the level of ordinary skill in the art, absent any showing of unexpected results. Therefore, it would have been obvious to one of ordinary skill within the art, at the time the invention was made to modify Hill, by employing such a shape, in order to have a different visually pleasing desired shape.

Regarding claim 9, Hill DIFFERS in that it does not disclose the candle support member inner wall includes a taper to more firmly grip the candle.  However, a change in form or shape is generally recognized as being within the level of ordinary skill in the art, absent any showing of unexpected results. Therefore, it would have been obvious to one of ordinary skill within the art, at the time the invention was made to modify Hill, by employing such a shape, in order to have a different shape to hold such a different shaped candle.
Allowable Subject Matter
Claims 10-12 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to KAREEN KAY THOMAS whose telephone number is (571)270-5611. The examiner can normally be reached 9:00am-5:00pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Gregory Pickett can be reached on (571) 272-4560. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/KAREEN K THOMAS/Primary Examiner, Art Unit 3736